Order filed October 3, 2013




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-13-00408-CV
                                    ____________

                             FELIX AUZ, Appellant

                                        V.

    CITIMORTGAGE, INC. AND FEDERAL NATIONAL MORTGAGE
                     ASSOCIATION, Appellees


                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-37321

                                    ORDER

      Appellant’s brief was due September 4, 2013. No brief or motion for
extension of time has been filed.

      Unless appellant submits his brief, and a motion reasonably explaining why
the brief was late, to the clerk of this court on or before November 4, 2013, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).
PER CURIAM